MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ untimely motion to reopen.
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
Respondent’s motion for summary disposition in part is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Specifically, the regulations provide that a motion to reopen must be filed within 90 days after the mailing of the BIA’s decision. See 8 C.F.R. § 1003.2(c)(2). In this case, petitioners’ motion was filed on August 31, 2007, more than 90 days after mailing of the BIA’s August 11, 2006 decision. Therefore, the BIA did not abuse its discretion when it denied petitioners’ untimely motion to reopen. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005).
To the extent that petitioners seek review of the BIA’s denial of the motion to reopen sua sponte, this court lacks jurisdiction over this petition for review. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002). Therefore, respondent’s motion to dismiss in part is granted.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.